Citation Nr: 1744059	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  11-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for meniscal tear of the left knee.

3.  Entitlement to service connection for meniscal tear of the right knee.

4.  Entitlement to service connection for gastroesophageal disease (GERD).

5.  Entitlement to an increased rating in excess of 30 percent, prior to August 31, 2015, 50 percent from August 31, 2015 to August 14, 2016, and 70 percent from August 15, 2016 for posttraumatic stress disorder (PTSD) with alcohol use disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1992, January 2004 to December 2005, and from December 2005 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Veteran requested a video hearing for the issues on appeal.  The electronic records contain no correspondence from the AOJ to the Veteran or his representative indicating that a hearing has been scheduled.  Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Montgomery, Alabama RO before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the electronic folder.  After the Veteran has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action with respect to the issue on appeal, but should return the matter to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




